NO. 07-03-0028-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                                  AUGUST 26, 2004

                        ______________________________


  WINNIE PIPELINE COMPANY, N/K/A ACACIA NATURAL GAS CORPORATION,
      AND MITCHELL GAS SERVICES, L.P., SUCCESSOR IN INTEREST
       TO MITCHELL MARKETING COMPANY, F/K/A SOUTHEASTERN
         MARKETING COMPANY, N/K/A DEVON GAS SERVICES, L.P.,

                                                            Appellants

                                          v.

                              WILLIAM HARRINGTON,
                                                            Appellee


                      _________________________________

         FROM THE 221ST DISTRICT COURT OF MONTGOMERY COUNTY;

           NO. 02-10-06625-CV; HON. SUZANNE STOVALL, PRESIDING

                        _______________________________

                                On Motion to Dismiss

                        _______________________________


Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

      Winnie Pipeline Company, n/k/a Acacia Natural Gas Corporation, and Mitchell Gas

Services, L.P., successor in interest to Mitchell Marketing Company, f/k/a Southeastern
Marketing Company, n/k/a Devon Gas Services, L.P. (Winnie), by and through its attorney,

has filed a motion to dismiss this appeal because it no longer desires to prosecute it.

Without passing on the merits of the case, we grant the motion to dismiss pursuant to

Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed

the appeal at appellant's request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.



                                               Per Curiam




                                           2